Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
In an effort to define over Pilla et al., applicants seem to be attempting to invoke a special definition for “electromagnetic emitters” in the arguments filed 11-2-2022. Applicant alleges the that Applicant’s use of the term “electromagnetic emitters” in claims should be read so as to exclude coil based TMS (transcranial magnetic stimulators) even those Pilla refers to his device electromagnetic emitters. Applicant alleges that true electromagnetic transmitters should emit waves can propagate in free space or air. Applicant suggests that the terms TEMT and PEMT emitters that are now in the claims define such a structure of the Pilla type involving coil elements. However, the examiner cannot find any references that give an accounting of what type of structure is used for TEMT antennas as far as loop or dipole etc. The examiner offers the following findings of fact.

1)  Applicant’s disclosure in the current applicant indicates in figure 6B that element 102 represents an EMS. No discussion of the device other than it is capable of  emitting electromagnetic fields. One might speculate that the structure, depicted as round, may involve the use of a loop or coil. There appears to be no indication of a dipole antenna or the like. A Loop antenna like that of Pillas cannot be ruled out.
	
2) The examiner has conducted a review the Applicant’s earlier applications, patents and publications 2014/0257017, 2020/0261737, a printout of the NeuroEM.com site which is presumably the manufacturer of MemorEM TM, the apparatus identified as being used for TEMT in Applicant’s printed publication 2020/0261737, a copy of “Transcranial Electromagnetic Treatment Against Alzheimer’s Disease: Why it has the potential to Trump Alzheimer’s Disease Drug Development” (Applicant’s original paper om TEMT), and Transcranial Electromagnetic Treatment “Rebalances” Blood and Brain Cytokine Levels in Alzheimer’s Patients: A new Mechanism for Reversal of Their Cognitive Impairment”. The examiner cannot find in these publications and information as to what the EMS TEMT, MemorEM.	A loop antenna similar to Pilla cannot be ruled out.
 	3) The search for TEMT in the patent data base yielded few result other than Applicant’s publications. TEMT is not common term. Luttrull 2020/0360709 shares some discussion concerning TEMT in connection with figures 40 and 41 and element 124. Luttrell is NOT prior art but seems to provide additional detail to what one skilled in the art consider to be a TMET device or at least one that appears similar to Applicants in depiction. See para [0204] wherein TMET is mention. In accordance with the treatment  para[0205] “a plurality of electromagnetic energy coils is placed on the individual’s head and each transmitter transmits a radiofrequency field  between 850-950 megahertz, and more particularly 915 megahertz, every 5 to 5, such as radiofrequency coils. (emphasis added).   It would appear that electromagnetic coils similar to those used by Pilla also transmit radiofrequencies. 
4) A printout of Wikipedia on “Loop antennas” is included which discloses that small loops and coils may be used as transmitters, under certain conditions and configurations.

The examiner concludes at this point that for purposes of examination, TEMT and PEMT stimulators have no defined structure, could potentially use rf coils like Pilla and still provide propagating “transmission” waves. Notwithstanding, such language is not in the claims. Thus, the examiner has no reason to import limitations into the claims from the specification at this time particularly since no distinguishing limitations are described in applicant’s specification. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-12, 14, 17, 22 and 24-25 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Pilla et al US 2014/0303425 alone, or alternatively in view of  Nishi et al US 2009/0326315. 
Applicant's earliest filing date teaching the use of an electromagnetic transmitter applied to a patient to normalize cytokines levels is the filing date of the current application. Therefore, Pilla qualifies as 102(b) type art, wherein the publication date is October 9, 2014
For claim 1, Pilla teaches the positioning of an array of electromagnetic transmitters on the body or head of a patient and using and electromagnetic wave generator (i.e. radiofrequency alternating currents para. [0071]) for generating an electromagnetic field wherein the cytokine levels in the blood stream can be normalized. See para. [ 0016] which teaches that cytokine levels can be upregulated or downregulated. Normalizing may mean what is normal for the person or the population norm. The examiner considers the rf coils used by Pilla to qualify as TEMT and PEMT devices particularly since Applicant does not describe anything different and the evidence at hand seems to indicate that TEMT devices use coil emitters as well with generators that provide radiofrequency signals to the coils. (See section above -Interpretation of claims. Alternatively, and in response to Applicant’s suggestion that Pilla only provides magnetic stimulation and that “electromagnetic fields” should be in interpreted as electromagnetic waves that propagate in air, Nishi et al is cited as showing emitters that may also be used for affecting intracellular calcium changes wherein EMS devices propagate waves wherein the emitter may be positioned away from the head. Nishi teaches that the antennas used may be a dipole antenna (para. [0235]), which is used for signal transmissions (i.e. propagating). Both Pilla and Nishi envision the effects of intracellular calcium for triggering exocytosis of 
 For claim 2 see paras [0006] and [0018] and  [0019]  for cytokine and blood vessel repairs in response to the therapy for normal levels for vessel repairs. 
For claim 3 see abstract and figures showing array on head.
 Claim 4 follows from claim 3. 
For claims 5, 6, 8 Pilla upregulates and down regulates cytokines by triggering release or inhibiting release. Upregulation is done when levels are low, and down regulation when levels are high.  
For claim 7, Alzheimer’s and brain injury treatments and pain are described in paras. [0006], [0009] [0013][0016] and [0075]. 
For claim 9 at least depression arthritis and Alzheimer’s disease are taught in paras [0006], [0013], [0186]. 
For claim 10, the Pila method seems to effect exocytosis and would thereby increase all cytokines including GCSF.
For claim 11, Nishi teaches the impact of glial cells and generation of neurotropic factors for nerve growth which effects neuron population and microglial cells. The overlap in frequencies between Pilla and Nishi et al suggests that neurotropic factor release would accompany the cytokine release by Pilla inherently or otherwise would have been an obvious benefit in including the Nishi techniques for over improvement.
For claim 12 see Abstract and para. [0004] 
For claim 14, see para. [0125] for periodic treatments. 
For claim 17 see para. [0016] 
For claim 22 see paras [0006] - [0008].
 Claims 24 and 25 follow from claim 3.
Claims 15 and 17-21 seem to be inherent results when regulating cytokines secretion via the 
For claim 23, it is understood that the application of the Pilla treatments are for those with elevated or depressed cytokine levels. 

Claim 13, 16, 26-27 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Pilla et al US 2014/0303425 in view of Arendash et al. USPN 10,765,879. Applicant differs from Pilla et al in providing the limitations of treatment and parameters used that are not entirely taught by Pilla. Arendash teaches all of the limitations of these claims being a priority document with the exception of varying the treatment to upregulate or down regulate cytokines. However, it would have been obvious to have used the parameters of Arendash including field parameters (claim 13, 16, 26 and 27 to effect cytokine levels for similar treatments as taught by Pilla to the provide additional relief known to be affected by Electromagnetic treatment. There is overlap in the stimulation parameters to affect various protein release and expanding the parameters to affect one or all would have been obvious.

Response to Arguments
Applicant's arguments filed 11-2-2022 have been fully considered but they are not persuasive. Applicant argues that there is a difference between a TEMT device and that which Pilla shows. The examiner at this time cannot confirm that difference for reasons expressed in the body of the rejections.  Concerning Applicant’s affidavit, the examiner agrees with much of the distinctions between simple TMS application and  Antenna based wave propagation in theory. However, Applicant does not adequately address the difference between the device he uses compared to the device Pilla uses at this time. There appears to be no distinction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK W. BOCKELMAN whose telephone number is (571)272-4941. The examiner can normally be reached Monday -Friday 7:00am -3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571-272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK W. BOCKELMAN/           Primary Examiner, Art Unit 3792